 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   LOUIS A. ALARCON,                                   Case No. 1:16-cv-01461-LJO-JLT (PC)

12                                           Plaintiff, ORDER ON PARTIES’ STIPULATION
                                                        TO STAY DISCOVERY
13                  v.
                                                         (Doc. 31.)
14
     D. DAVEY, et al.,
15
                                          Defendants.
16

17         The parties filed a stipulation to stay discovery until after the Court rules on Defendants’

18   pending motion for summary judgment for failure to exhaust administrative remedies, which was

19   filed on October 10, 2018. Good cause appearing, the Court ORDERS that discovery, on all

20   issues other than Plaintiff’s exhaustion of available administrative remedies, is stayed until after it

21   has ruled on Defendants’ exhaustion motion.

22
     IT IS SO ORDERED.
23

24      Dated:     November 7, 2018                             /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
